DETAILED ACTION
	This Office Action is in response to an Application, filed 14 February 2022, wherein Claims 1-26 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 07 April 2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Independent Claim 1
Claim 1 is directed to a statutory category, specifically, claim 1 is directed to an apparatus.

Claim 1 is directed to an abstract idea. The following limitations have been identified as being directed to an abstract idea because the limitations fall within the Certain Methods of Organizing Human Activity grouping of abstract ideas, the limitations reciting:
“	commence an interactive session with a user;
receive input data from the user during the interactive session;
analyze the received input data; 
and output a response to the user to continue the interactive session with the user, wherein prior to outputting the response, carry out the following steps: 
	identify one or more topics from the received input data;
	ascertain a tone of the received input data;
generate a mirroring prompt based on the ascertained tone of the received input data;
	and output to the user the generated mirroring prompt;
output the mirroring prompt to the user during the interactive session to cause an increase in a level of engagement of the user with the interactive session.”
The limitations, as drafted, are a process that, under their broadest reasonable interpretation, cover certain methods of organizing human activity. Specifically, the limitations cover managing personal behavior or relationships or interactions between people. For example, two people having a normal conversation and/or a therapy session. Therefore, claim limitations, under their BRI, covers methods of organizing human activity and interactions between people, then the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.

Accordingly, the Examiner finds that the claim recites an abstract idea.

The identified abstract idea is not integrated into a practical application. In particular, the additional elements in the claim comprise: a computing system for interacting with a user, the computing system comprising – at least one processor, at least one memory storing executable software which, when executed by the at least one processor, causes the at least one processor to [perform the abstract idea recited above]. The computing system, and generic components therein, are recited at a high-level of generality such that it amounts to merely using a computer as a tool to perform the abstract idea. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Additionally, the Specification does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as pertaining to an improvement in technology, that is, the specification does not identify a technical problem and explain how the specification provides a technical solution. Thus, the claim is directed to an abstract idea that is not integrated into a practical application.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computing system comprising generic computing elements to perform the abstract idea amounts to no more than merely using a computer as a tool to perform the abstract idea. Merely using a computer as a tool to perform the abstract idea cannot save a judicial exception from being identified as such. Therefore, the Examiner finds that the additional elements, whether taken alone or in combination, do not integrate the judicial exception into a practical application. Thus, the Examiner concludes that Claim 1 is not patent eligible. 

Dependent Claim 2
Claim 2 is directed to an abstract idea. The following limitations have been identified as being directed to an abstract idea because the limitations fall within the Certain Methods of Organizing Human Activity grouping of abstract ideas, the limitations reciting: “generate the mirroring prompt having one or more phrases indicative of the identified one or more topics, and wherein the generated mirroring prompt is reflective of the ascertained tone.”

The limitations, as drafted, are a process that, under their broadest reasonable interpretation, cover certain methods of organizing human activity. Specifically, the limitations cover managing personal behavior or relationships or interactions between people. For example, two people having a normal conversation and/or a therapy session. Therefore, claim limitations, under their BRI, covers methods of organizing human activity and interactions between people, then the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.

Accordingly, the Examiner finds that the claim recites an abstract idea.

The identified abstract idea is not integrated into a practical application. In particular, the additional elements in the claim comprise: the computing system – executable software stored in the at least one memory is adapted to cause the at least one processor to [perform the abstract idea recited above]. The computing system, and generic components therein, are recited at a high-level of generality such that it amounts to merely using a computer as a tool to perform the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Additionally, the Specification does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as pertaining to an improvement in technology, that is, the specification does not identify a technical problem and explain how the specification provides a technical solution. Thus, the claim is directed to an abstract idea that is not integrated into a practical application.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computing system comprising generic computing elements to perform the abstract idea amounts to no more than merely using a computer as a tool to perform the abstract idea. Merely using a computer as a tool to perform the abstract idea cannot save a judicial exception from being identified as such. Therefore, the Examiner finds that the additional elements, whether taken alone or in combination, do not integrate the judicial exception into a practical application. Thus, the Examiner concludes that Claim 2 is not patent eligible. 

Dependent Claim 3
Claim 3 is directed to an abstract idea. The following limitations have been identified as being directed to an abstract idea because the limitations fall within the Certain Methods of Organizing Human Activity grouping of abstract ideas, the limitations reciting: “generate the mirroring prompt having one or more phrases indicative of the identified one or more topics, and wherein the generated mirroring prompt is of a tone that has been previously determined as an appropriate tone for responding to the ascertained tone.”

The limitations, as drafted, are a process that, under their broadest reasonable interpretation, cover certain methods of organizing human activity. Specifically, the limitations cover managing personal behavior or relationships or interactions between people. For example, two people having a normal conversation and/or a therapy session. Therefore, claim limitations, under their BRI, covers methods of organizing human activity and interactions between people, then the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.

Accordingly, the Examiner finds that the claim recites an abstract idea.

The identified abstract idea is not integrated into a practical application. In particular, the additional elements in the claim comprise: the computing system – executable software stored in the at least one memory is adapted to cause the at least one processor to [perform the abstract idea recited above]. The computing system, and generic components therein, are recited at a high-level of generality such that it amounts to merely using a computer as a tool to perform the abstract idea. Accordingly, these additional elements does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Additionally, the Specification does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as pertaining to an improvement in technology, that is, the specification does not identify a technical problem and explain how the specification provides a technical solution. Thus, the claim is directed to an abstract idea that is not integrated into a practical application.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computing system comprising generic computing elements to perform the abstract idea amounts to no more than merely using a computer as a tool to perform the abstract idea. Merely using a computer as a tool to perform the abstract idea cannot save a judicial exception from being identified as such. Therefore, the Examiner finds that the additional elements, whether taken alone or in combination, do not integrate the judicial exception into a practical application. Thus, the Examiner concludes that Claim 3 is not patent eligible. 

Dependent Claim 4
The additional elements in the claim comprise: “a database storing a plurality of selectable mirroring prompts, wherein the executable software stored in the at least one memory is adapted to cause the at least one processor to generate the mirroring prompt by selecting at least one of the stored selectable mirroring prompts.” The limitations/additional elements do not integrate the abstract idea into a practical application because the steps are merely adding insignificant extra-solution activity to the judicial exception (i.e. mere data gathering). Accordingly, these additional elements does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Additionally, the Specification does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as pertaining to an improvement in technology, that is, the specification does not identify a technical problem and explain how the specification provides a technical solution. Thus, the claim is directed to an abstract idea that is not integrated into a practical application.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere data gathering which is adding insignificant extra-solution activity. Adding insignificant extra-solution activity cannot save a judicial exception from being identified as such. Therefore, the Examiner finds that the additional elements, whether taken alone or in combination, do not integrate the judicial exception into a practical application. Thus, the Examiner concludes that Claim 4 is not patent eligible. 

Dependent Claim 5
Claim 5 is directed to an abstract idea. The following limitations have been identified as being directed to an abstract idea because the limitations fall within the Certain Methods of Organizing Human Activity grouping of abstract ideas, the limitations reciting: “generate the mirroring prompt by using natural language generation techniques.”

The limitations, as drafted, are a process that, under their broadest reasonable interpretation, cover certain methods of organizing human activity. Specifically, the limitations cover managing personal behavior or relationships or interactions between people. For example, two people having a normal conversation and/or a therapy session. Therefore, claim limitations, under their BRI, covers methods of organizing human activity and interactions between people, then the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.

Accordingly, the Examiner finds that the claim recites an abstract idea.

The identified abstract idea is not integrated into a practical application. In particular, the additional elements in the claim comprise: the computing system – executable software stored in the at least one memory is adapted to cause the at least one processor to [perform the abstract idea recited above]. The computing system, and generic components therein, are recited at a high-level of generality such that it amounts to merely using a computer as a tool to perform the abstract idea. Accordingly, these additional elements does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Additionally, the Specification does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as pertaining to an improvement in technology, that is, the specification does not identify a technical problem and explain how the specification provides a technical solution. Thus, the claim is directed to an abstract idea that is not integrated into a practical application.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computing system comprising generic computing elements to perform the abstract idea amounts to no more than merely using a computer as a tool to perform the abstract idea. Merely using a computer as a tool to perform the abstract idea cannot save a judicial exception from being identified as such. Therefore, the Examiner finds that the additional elements, whether taken alone or in combination, do not integrate the judicial exception into a practical application. Thus, the Examiner concludes that Claim 5 is not patent eligible. 

Dependent Claim 6
The additional elements in the claim comprise: “a communication device capable of communicating with an external computer, wherein the executable software stored in the at least one memory is adapted to cause the at least one processor to, via the communication device, obtain from the external computer information about the identified one or more topics, and wherein the executable software stored in the at least one memory is adapted to cause the at least one processor to generate the mirroring prompt using the obtained information.” The limitations/additional elements do not integrate the abstract idea into a practical application because the steps are merely adding insignificant extra-solution activity to the judicial exception (i.e. mere data gathering). Accordingly, these additional elements does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Additionally, the Specification does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as pertaining to an improvement in technology, that is, the specification does not identify a technical problem and explain how the specification provides a technical solution. Thus, the claim is directed to an abstract idea that is not integrated into a practical application.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere data gathering which is adding insignificant extra-solution activity. Adding insignificant extra-solution activity cannot save a judicial exception from being identified as such. Therefore, the Examiner finds that the additional elements, whether taken alone or in combination, do not integrate the judicial exception into a practical application. Thus, the Examiner concludes that Claim 6 is not patent eligible. 

Dependent Claim 7
The additional elements in the claim comprise: “wherein the information obtained from the external computer includes current information pertaining to the identified one or more topics accessible via the Internet.” The limitations/additional elements do not integrate the abstract idea into a practical application because the steps are merely adding insignificant extra-solution activity to the judicial exception (i.e. mere data gathering). Accordingly, these additional elements does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Additionally, the Specification does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as pertaining to an improvement in technology, that is, the specification does not identify a technical problem and explain how the specification provides a technical solution. Thus, the claim is directed to an abstract idea that is not integrated into a practical application.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere data gathering which is adding insignificant extra-solution activity. Adding insignificant extra-solution activity cannot save a judicial exception from being identified as such. Therefore, the Examiner finds that the additional elements, whether taken alone or in combination, do not integrate the judicial exception into a practical application. Thus, the Examiner concludes that Claim 7 is not patent eligible. 

Dependent Claim 8
Claim 8 is directed to an abstract idea. The following limitations have been identified as being directed to an abstract idea because the limitations fall within the Certain Methods of Organizing Human Activity grouping of abstract ideas, the limitations reciting: “obtain supplemental user data, generate the mirroring prompt at least in part on the obtained supplemental user data.”

The limitations, as drafted, are a process that, under their broadest reasonable interpretation, cover certain methods of organizing human activity. Specifically, the limitations cover managing personal behavior or relationships or interactions between people. For example, two people having a normal conversation and/or a therapy session. Therefore, claim limitations, under their BRI, covers methods of organizing human activity and interactions between people, then the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.

Accordingly, the Examiner finds that the claim recites an abstract idea.

The identified abstract idea is not integrated into a practical application. In particular, the additional elements in the claim comprise: the computing system – at least one sensor in communication with the at least one processor being adapted to [obtain], executable software stored in the at least one memory is adapted to cause the at least one processor to [perform the abstract idea recited above]. The computing system, and generic components therein, are recited at a high-level of generality such that it amounts to merely using a computer as a tool to perform the abstract idea. Accordingly, these additional elements does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Additionally, the Specification does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as pertaining to an improvement in technology, that is, the specification does not identify a technical problem and explain how the specification provides a technical solution. Thus, the claim is directed to an abstract idea that is not integrated into a practical application.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computing system comprising generic computing elements to perform the abstract idea amounts to no more than merely using a computer as a tool to perform the abstract idea. Merely using a computer as a tool to perform the abstract idea cannot save a judicial exception from being identified as such. Therefore, the Examiner finds that the additional elements, whether taken alone or in combination, do not integrate the judicial exception into a practical application. Thus, the Examiner concludes that Claim 8 is not patent eligible. 

Dependent Claim 9
Claim 9 is directed to an abstract idea. The following limitations have been identified as being directed to an abstract idea because the limitations fall within the Certain Methods of Organizing Human Activity grouping of abstract ideas, the limitations reciting: “wherein the interactive session is part of a happiness track selected by the user, and output the mirroring prompt to the user during the interactive session.”

The limitations, as drafted, are a process that, under their broadest reasonable interpretation, cover certain methods of organizing human activity. Specifically, the limitations cover managing personal behavior or relationships or interactions between people. For example, two people having a normal conversation and/or a therapy session. Therefore, claim limitations, under their BRI, covers methods of organizing human activity and interactions between people, then the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.

Accordingly, the Examiner finds that the claim recites an abstract idea.

The identified abstract idea is not integrated into a practical application. In particular, the additional elements in the claim comprise: the computing system – executable software stored in the at least one memory is adapted to cause the at least one processor to [perform the abstract idea recited above]. The computing system, and generic components therein, are recited at a high-level of generality such that it amounts to merely using a computer as a tool to perform the abstract idea. Accordingly, these additional elements does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Additionally, the Specification does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as pertaining to an improvement in technology, that is, the specification does not identify a technical problem and explain how the specification provides a technical solution. Thus, the claim is directed to an abstract idea that is not integrated into a practical application.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computing system comprising generic computing elements to perform the abstract idea amounts to no more than merely using a computer as a tool to perform the abstract idea. Merely using a computer as a tool to perform the abstract idea cannot save a judicial exception from being identified as such. Therefore, the Examiner finds that the additional elements, whether taken alone or in combination, do not integrate the judicial exception into a practical application. Thus, the Examiner concludes that Claim 9 is not patent eligible. 

Claims 10-18 recite all the same elements as Claims 1-9. Thus the Examiner concludes that Claims 10-18 are not patent eligible for the same rationale presented above for Claims 1-9.

Independent Claim 19
Claim 19 is directed to a statutory category, specifically, claim 19 is directed to an apparatus.

Claim 19 is directed to an abstract idea. The following limitations have been identified as being directed to an abstract idea because the limitations fall within the Certain Methods of Organizing Human Activity grouping of abstract ideas, the limitations reciting:
“	commence an interactive session with a user, the interactive session being part of a happiness track selected by a user;
receive input data from the user during the interactive session;
analyze the received input data; 
and output a response, to the user, to continue the interactive session with the user, wherein during the interactive session, carry out the following steps: 
	identify one or more topics from the received input data; and
determine whether to output an option to the user for switching to a different happiness track.”
The limitations, as drafted, are a process that, under their broadest reasonable interpretation, cover certain methods of organizing human activity. Specifically, the limitations cover managing personal behavior or relationships or interactions between people. For example, two people having a normal conversation and/or a therapy session. Therefore, claim limitations, under their BRI, covers methods of organizing human activity and interactions between people, then the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.

Accordingly, the Examiner finds that the claim recites an abstract idea.

The identified abstract idea is not integrated into a practical application. In particular, the additional elements in the claim comprise: a computing system for interacting with a user, the computing system comprising – at least one processor, at least one memory storing executable software which, when executed by the at least one processor, causes the at least one processor to [perform the abstract idea recited above]. The computing system, and generic components therein, are recited at a high-level of generality such that it amounts to merely using a computer as a tool to perform the abstract idea. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Additionally, the Specification does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as pertaining to an improvement in technology, that is, the specification does not identify a technical problem and explain how the specification provides a technical solution. Thus, the claim is directed to an abstract idea that is not integrated into a practical application.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computing system comprising generic computing elements to perform the abstract idea amounts to no more than merely using a computer as a tool to perform the abstract idea. Merely using a computer as a tool to perform the abstract idea cannot save a judicial exception from being identified as such. Therefore, the Examiner finds that the additional elements, whether taken alone or in combination, do not integrate the judicial exception into a practical application. Thus, the Examiner concludes that Claim 19 is not patent eligible. 

Dependent Claim 20
Claim 20 is directed to an abstract idea. The following limitations have been identified as being directed to an abstract idea because the limitations fall within the Certain Methods of Organizing Human Activity grouping of abstract ideas, the limitations reciting: “determine to output the option to the user for switching to a different happiness track when relevance of the identified one or more topics to the selected happiness track is not greater than a threshold.”

The limitations, as drafted, are a process that, under their broadest reasonable interpretation, cover certain methods of organizing human activity. Specifically, the limitations cover managing personal behavior or relationships or interactions between people. For example, two people having a normal conversation and/or a therapy session. Therefore, claim limitations, under their BRI, covers methods of organizing human activity and interactions between people, then the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.

Accordingly, the Examiner finds that the claim recites an abstract idea.

The identified abstract idea is not integrated into a practical application. In particular, the additional elements in the claim comprise: the computing system – executable software stored in the at least one memory is adapted to cause the at least one processor to [perform the abstract idea recited above]. The computing system, and generic components therein, are recited at a high-level of generality such that it amounts to merely using a computer as a tool to perform the abstract idea. Accordingly, these additional elements does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Additionally, the Specification does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as pertaining to an improvement in technology, that is, the specification does not identify a technical problem and explain how the specification provides a technical solution. Thus, the claim is directed to an abstract idea that is not integrated into a practical application.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computing system comprising generic computing elements to perform the abstract idea amounts to no more than merely using a computer as a tool to perform the abstract idea. Merely using a computer as a tool to perform the abstract idea cannot save a judicial exception from being identified as such. Therefore, the Examiner finds that the additional elements, whether taken alone or in combination, do not integrate the judicial exception into a practical application. Thus, the Examiner concludes that Claim 20 is not patent eligible. 

Dependent Claim 21
Claim 21 is directed to an abstract idea. The following limitations have been identified as being directed to an abstract idea because the limitations fall within the Certain Methods of Organizing Human Activity grouping of abstract ideas, the limitations reciting: “determine to output the option to the user for switching to a different happiness track when the identified one or more topics having relevance not greater than the threshold is detected a plurality of times.”

The limitations, as drafted, are a process that, under their broadest reasonable interpretation, cover certain methods of organizing human activity. Specifically, the limitations cover managing personal behavior or relationships or interactions between people. For example, two people having a normal conversation and/or a therapy session. Therefore, claim limitations, under their BRI, covers methods of organizing human activity and interactions between people, then the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.

Accordingly, the Examiner finds that the claim recites an abstract idea.

The identified abstract idea is not integrated into a practical application. In particular, the additional elements in the claim comprise: the computing system – executable software stored in the at least one memory is adapted to cause the at least one processor to [perform the abstract idea recited above]. The computing system, and generic components therein, are recited at a high-level of generality such that it amounts to merely using a computer as a tool to perform the abstract idea. Accordingly, these additional elements does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Additionally, the Specification does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as pertaining to an improvement in technology, that is, the specification does not identify a technical problem and explain how the specification provides a technical solution. Thus, the claim is directed to an abstract idea that is not integrated into a practical application.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computing system comprising generic computing elements to perform the abstract idea amounts to no more than merely using a computer as a tool to perform the abstract idea. Merely using a computer as a tool to perform the abstract idea cannot save a judicial exception from being identified as such. Therefore, the Examiner finds that the additional elements, whether taken alone or in combination, do not integrate the judicial exception into a practical application. Thus, the Examiner concludes that Claim 21 is not patent eligible. 

Dependent Claim 22
Claim 22 is directed to an abstract idea. The following limitations have been identified as being directed to an abstract idea because the limitations fall within the Certain Methods of Organizing Human Activity grouping of abstract ideas, the limitations reciting: “determine to output the option to the user for switching to a different happiness track based on tone of the received input data.”

The limitations, as drafted, are a process that, under their broadest reasonable interpretation, cover certain methods of organizing human activity. Specifically, the limitations cover managing personal behavior or relationships or interactions between people. For example, two people having a normal conversation and/or a therapy session. Therefore, claim limitations, under their BRI, covers methods of organizing human activity and interactions between people, then the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.

Accordingly, the Examiner finds that the claim recites an abstract idea.

The identified abstract idea is not integrated into a practical application. In particular, the additional elements in the claim comprise: the computing system – executable software stored in the at least one memory is adapted to cause the at least one processor to [perform the abstract idea recited above]. The computing system, and generic components therein, are recited at a high-level of generality such that it amounts to merely using a computer as a tool to perform the abstract idea. Accordingly, these additional elements does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Additionally, the Specification does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as pertaining to an improvement in technology, that is, the specification does not identify a technical problem and explain how the specification provides a technical solution. Thus, the claim is directed to an abstract idea that is not integrated into a practical application.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computing system comprising generic computing elements to perform the abstract idea amounts to no more than merely using a computer as a tool to perform the abstract idea. Merely using a computer as a tool to perform the abstract idea cannot save a judicial exception from being identified as such. Therefore, the Examiner finds that the additional elements, whether taken alone or in combination, do not integrate the judicial exception into a practical application. Thus, the Examiner concludes that Claim 22 is not patent eligible. 

Claims 23-26 recite all the same elements as Claims 19-22. Thus the Examiner concludes that Claims 23-26 are not patent eligible for the same rationale presented above for Claims 19-22.

Thus Claims 1-26 when analyzed as a whole are held to be ineligible under 35 USC 101 because the claims fail to use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gustafson et al. (US 20150371663).

As to Claim 1, Gustafson discloses a computing system for interacting with a user (Abstract), the computing system comprising: at least one processor (Paragraphs [0006]-[0009] describe the system including a node that includes a processor); at least one memory storing executable software which, when executed by the at least one processor, causes the at least one processor to (Paragraphs [0006]-[0009] describe the system including a node that includes a processor and non-transitory computer readable medium with instructions executable by the processor): commence an interactive session with a user (Fig. 2 and Paragraph [0042] describe an exemplary method of assisting a user beginning with interaction module 122 receiving input from user 102); receive input data from the user during the interactive session (Fig. 2 and Paragraph [0042] describe an exemplary method of assisting a user beginning with interaction module 122 receiving input from user 102); analyze the received input data (Fig. 2 and Paragraphs [0044]-[0048] describe the system analyzing the user input in various ways); and output a response to the user to continue the interactive session with the user (Fig. 2 and Paragraphs [0049]-[0051] describe the system formulating an output responsive to the input and outputting the response to the user), wherein the executable software stored in the at least one memory is adapted to cause the at least one processor, prior to outputting the response, to carry out the following steps: identify one or more topics from the received input data (Paragraphs [0044]-[0048] describe how the system’s algorithm analyzes the user input(s) to identify terms, phrases, keywords, etc.); ascertain a tone of the received input data (Paragraphs [0035][0039] describe how the System determines or extracts communication attributes from the input (text and/or voice), wherein the communication attributes include one or more of tone, tempo, syntax, grammar, etc.); generate a mirroring prompt based on the ascertained tone of the received input data (Fig. 2 and Paragraphs [0049]-[0051] describe how the system formulates an output responsive to the input(s) and personality type of the user); and output to the user the generated mirroring prompt (Fig. 2 and Paragraphs [0049]-[0051] describe how the system formulates an output responsive to the input and personality type of the user), and wherein the executable software stored in the at least one memory is adapted to cause the at least one processor to output the mirroring prompt to the user during the interactive session to cause an increase in a level of engagement of the user with the interactive session (Fig. 2 and Paragraphs [0049]-[0056] describe how the system formulates an output responsive to the input and personality type of the user; See also Paragraph [0036]; [0051]-[0056] describe how the response is scored and observed for its resulting efficacy in reducing the user’s distress or increasing the user’s engagement).

As to Claim 2, Gustafson discloses wherein the executable software stored in the at least one memory is adapted to cause the at least one processor to generate the mirroring prompt having one or more phrases indicative of the identified one or more topics, and wherein the generated mirroring prompt is reflective of the ascertained tone (Paragraphs [0035][0039][0045][0049] disclose the system formulating an output responsive to the input and personality type of the user).

As to Claim 3, Gustafson discloses wherein the executable software stored in the at least one memory is adapted to cause the at least one processor to generate the mirroring prompt having one or more phrases indicative of the identified one or more topics, and wherein the generated mirroring prompt is of a tone that has been previously determined as an appropriate tone for responding to the ascertained tone (Paragraphs [0035][0039][0045][0049][0051] disclose the system analysis utilizes previously analyzed user inputs to refine the system for the future requests/responses).

As to Claim 4, Gustafson discloses a database storing a plurality of selectable mirroring prompts, wherein the executable software stored in the at least one memory is adapted to cause the at least one processor to generate the mirroring prompt by selecting at least one of the stored selectable mirroring prompts (Paragraphs [0019][0028][0041] disclose databases, libraries, etc. used to formulate the response).

	As to Claim 5, Gustafson discloses wherein the executable software stored in the at least one memory is adapted to cause the at least one processor to generate the mirroring prompt by using natural language generation techniques (Paragraphs [0031][0049]-[0056] wherein different outputs include text, speech, etc.).

	As to Claim 6, Gustafson discloses a communication device capable of communicating with an external computer (Fig. 1 – External Services 130), wherein the executable software stored in the at least one memory is adapted to cause the at least one processor to, via the communication device, obtain from the external computer information about the identified one or more topics, and wherein the executable software stored in the at least one memory is adapted to cause the at least one processor to generate the mirroring prompt using the obtained information (Paragraphs [0019]-[0021][0032][0045][0049]-[0057][0060] disclose the use of external services and other information sources for obtaining information to use in the input analysis).

	As to Claim 7, Gustafson discloses wherein the information obtained from the external computer includes current information pertaining to the identified one or more topics accessible via the Internet (Paragraphs [0019]-[0021][0032][0045][0049]-[0057][0060] disclose the use of external services and other information sources for obtaining relevant information to use in the input analysis).

	As to Claim 8, Gustafson discloses at least one sensor in communication with the at least one processor, the at least one sensor being adapted to obtain supplemental user data, wherein the executable software stored in the at least one memory is adapted to cause the at least one processor to generate the mirroring prompt at least in part on the obtained supplemental user data (Paragraphs [0027][0049]-[0056] disclose different user inputs including sensor information, biometric information, etc. used to formulate the response).

	As to Claim 9, Gustafson discloses wherein the interactive session is part of a happiness track selected by the user (Paragraph [0005] describes how the system seeks to improve and enhance a user experience by tailoring the output to the user input; Paragraphs [0014][0015] wherein the system takes in human requests or commands (i.e. track selected by the user) to perform one or more tasks for a user; Paragraph [0036] describes how the System takes into account the user’s distress, mental state, mood, and personality type; Paragraph [0049] describe how the user inputs may be indicating the user is in a hurry, feeling distressed, etc. and the system may suggest to play soothing/calming music (i.e. inputs are happiness track selected by the user); Paragraphs [0054][0055] describe how the interaction module determines if the output results in a decrease in the user’s distress (i.e. made the user happier by performing the task requested)), and wherein the executable software stored in the at least one memory is adapted to cause the at least one processor to output the mirroring prompt to the user during the interactive session (Fig. 2 and Paragraphs [0049]-[0051] describe how the system formulates an output responsive to the input and personality type of the user)	

Claims 10-18 contain all the same elements as Claims 1-9. Therefore, the same rationale applies equally as well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over Maisonnier et al. (US 20170125008) in view of Kamyar (US 20140276244).

As to Claim 19, Maisonnier discloses a computing system for interacting with a user (Fig. 1 – Robot 130; Abstract), the computing system comprising: at least one processor (Fig. 1 – CPU 121);54 29586/041/2445313U.S. Non-Provisional Patent ApplicationAttorney Docket: 29586-041at least one memory storing executable software which, when executed by the at least one processor, causes the at least one processor (Fig. 1 – Software 110 – Memory Means 122; Paragraph [0036]) to: commence an interactive session with a user, the interactive session being part of a dialog program selected by the user (Fig. 2 and Paragraphs [0051][0052] describe how robot 130 is interacting with a human user, wherein the dialog execution rules 22 are influenced or determined by a user request 221); receive input data from the user during the interactive session (The Abstract, Fig. 2, and Paragraphs [0051][0052] wherein the received inputs during the interaction comprise user requests, user audio, and/or environmental parameters; See also Paragraph [0042] for more examples of inputs including face recognition voice analysis, emotion detection, etc.); analyze the received input data (The Abstract, Fig. 2, and Paragraphs [0051][0052] wherein the dialog execution rules 22 are influenced or determined by a user request 221 and/or environmental parameters; See also Paragraphs [0062][0063] for an example of the robot processing user input); and output a response, to the user, to continue the interactive session with the user (Fig. 2 and Paragraphs [0051][0052][0062][0063] wherein based on the analysis, one or more dialog modes are executed to further interact with the user), wherein the executable software stored in the at least one memory is adapted to cause the at least one processor, during the interactive session, to carry out the following steps: identify one or more topics from the received input data (Fig. 2 and Paragraphs [0051][0052][0062][0063] wherein the dialog execution rules 22 are influenced or determined by a user request 221 and/or environmental parameters; See also Paragraph [0047] which describes how the based on the context of a situation (inputs), the mind [software] can tell the dialog service what topics to focus on); and determine whether to output an option to the user for switching to a different dialog program (Paragraphs [0051][0052][0062]-[0066] provide various examples of how activation/deactivation of dialogs can be triggered including when certain rules/thresholds are satisfied, the robot may launch a new dialog mode … in some embodiments the launch of a different dialog mode requires user consent first (option)).
Maisonnier discloses a companion robot for interacting with users, the robot can learn the preferences of the user, thereby improving the mood of the user (i.e. make the user happier) (Maisonnier, Paragraph [0019]). Maisonnier discloses how based on the context, the robot can execute/launch new activities (Maisonnier, Paragraphs [0041][0047]). Maisonnier does not explicitly disclose wherein the dialog program comprises a happiness track.
	In an analogous art, Kamyar discloses wherein the dialog program comprises a happiness track (Paragraphs [0060][0062][0077][0078][0084] describe a lifestyle management system that provides recommendations/suggestions for new or changes to activities, routines, etc. based on continuous monitoring of user data … the suggestions/recommendations are based on the user’s goals, preferences, biometric data, and other monitored data).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of Applicant’s invention to modify the companion robot of Maisonnier, specifically the types of dialog programs installed in the robot’s software for interacting with user(s) and improving their well-being, to include the health program of Kamyar, specifically the lifestyle management coaching to improve the user’s overall well-being.
	The suggestion/motivation for doing so would have been to have a personal companion robot that can better assist a user in maintaining or improving their health and/or productivity levels by monitoring their progress, receiving ongoing feedback, coaching and support on their daily routines in order to implement the user’s desired changes to their existing lifestyle (Kamyar, Paragraph [0003]).

	As to Claim 20, Maisonnier/Kamyar disclose wherein the executable software stored in the at least one memory is adapted to cause the at least one processor to determine to output the option to the user for switching to a different happiness track when relevance of the identified one or more topics to the selected happiness track is not greater than a threshold (Maisonnier, Paragraphs [0051][0052][0062]-[0066] provide various examples of how activation/deactivation of dialogs can be triggered, wherein the dialog modes are associated with one or more execution rules, including when certain rules/thresholds are satisfied, the robot may launch a new dialog mode … in some embodiments the launch of a different dialog mode requires user consent first (option) … in some embodiments the launch of a new dialog is triggered based on user inputs being analyzed and comparisons between performed with patterns, optionally with thresholds, one or more new dialog modes are selected and executed) (Kamyar, Paragraphs [0060][0062][0077][0078][0084] describe a lifestyle management system that provides recommendations/suggestions for new or changes to activities, routines, etc. based on continuous monitoring of user data … the suggestions/recommendations are based on the user’s goals, preferences, biometric data, and other monitored data). Motivation provided above with reference to Claim 19.

As to Claim 21, Maisonnier/Kamyar disclose wherein the executable software stored in the at least one memory is adapted to cause the at least one processor to determine to output the option to the user for switching to a different happiness track when the identified one or more topics having relevance not greater than the threshold is detected a plurality of times (Maisonnier, Paragraphs [0051][0052][0062]-[0066] provide various examples of how activation/deactivation of dialogs can be triggered, wherein the dialog modes are associated with one or more execution rules, including when certain rules/thresholds are satisfied, the robot may launch a new dialog mode … in some embodiments the launch of a different dialog mode requires user consent first (option) … in some embodiments the launch of a new dialog is triggered based on user inputs being analyzed and comparisons between performed with patterns, optionally with thresholds, one or more new dialog modes are selected and executed; See also Paragraphs [0071]-[0073] for how the speech flow is received and continuously analyzed to determine whether one or more execution rules are satisfied) (Kamyar, Paragraphs [0060][0062][0077][0078][0084] describe a lifestyle management system that provides recommendations/suggestions for new or changes to activities, routines, etc. based on continuous monitoring of user data … the suggestions/recommendations are based on the user’s goals, preferences, biometric data, and other monitored data). Motivation provided above with reference to Claim 19.

As to Claim 22, Maisonnier/Kamyar disclose wherein the executable software stored in the at least one memory is adapted to cause the at least one processor to determine to output the option to the user for switching to a different happiness track based on tone of the received input data (Maisonnier, Paragraphs [0051][0052][0062]-[0066] provide various examples of how activation/deactivation of dialogs can be triggered, wherein the dialog modes are associated with one or more execution rules, including when certain rules/thresholds are satisfied, the robot may launch a new dialog mode … in some embodiments the launch of a different dialog mode requires user consent first (option) … in some embodiments the launch of a new dialog is triggered based on user inputs being analyzed and comparisons between performed with patterns, optionally with thresholds, one or more new dialog modes are selected and executed; See also Paragraphs [0071]-[0073] for how the speech flow is received and continuously analyzed to determine whether one or more execution rules are satisfied) (Kamyar, Paragraphs [0060][0062][0077][0078][0084] describe a lifestyle management system that provides recommendations/suggestions for new or changes to activities, routines, etc. based on continuous monitoring of user data … the suggestions/recommendations are based on the user’s goals, preferences, biometric data, and other monitored data). Motivation provided above with reference to Claim 19.

	Claims 23-26 contain all the same elements as Claims 19-22, therefore the same rationale applies equally as well.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kothuri (US 20160042648) discloses an emotion assistant that commences in interactive sessions with a user to help improve their behaviors and mood.
This is a continuation of applicant's earlier Application No. 15974978.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A SPARKS whose telephone number is (571)431-0735. The examiner can normally be reached IFP (Flex) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN A. SPARKS/
Examiner
Art Unit 2459



/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459